EXHIBIT ROWAN COMPANIES, INC. LAND RIG FLEET AND CONTRACT STATUS As of May 18, 2009 ONSHORE RIGS Maximum Contract Status Horsepower Drilling Estimated Name Type Drawworks Mud Pumps Depth (feet) Location Customer Duration Comments Rig 9 Diesel electric 2,000 3,200 20,000 Texas Available Rig is currently cold stacked. Rig 12 SCR diesel electric 1,500 2,600 18,000 Louisiana Midstates June 2009 Rig 14 AC electric 3,000 3,200 35,000 Texas Available Prior customer will pay a reduced rate through mid November 2009. Rig 15 AC electric 3,000 3,200 35,000 Texas Forest Oil July Rig 18 SCR diesel electric 2,000 4,400 25,000 Texas Available Rig 26 SCR diesel electric 2,000 4,800 25,000 Texas Available Rig 29 Mechanical 1,500 2,600 18,000 Texas Available Rig is currently cold stacked. Rig 30 AC electric 2,000 2,600 20,000 Texas BBX October 2009 Rig 31 SCR diesel electric 3,000 4,400 35,000 Texas Available Rig 33 SCR diesel electric 1,500 3,200 18,000 Texas Devon June 2009 Rig is currently stacked at a reduced rate. Rig 34 SCR diesel electric 2,000 4,400 25,000 Texas Available Rig is currently cold stacked. Rig 35 SCR diesel electric 1,500 4,400 18,000 Texas EnCana May 2009 Cabot June 2010 Rig 51 SCR diesel electric 2,000 4,400 25,000 Texas Newfield March 2010 Rig 52 SCR diesel electric 2,000 4,400 25,000 Texas Newfield November 2009 Rig 53 SCR diesel electric 2,000 4,400 25,000 Texas Available Rig 54 SCR diesel electric 2,000 4,400 25,000 Texas Newfield October 2009 Rig 59 AC electric 2,000 3,200 25,000 Texas Available Rig 60 AC electric 2,000 3,200 25,000 Texas Devon April 2011 Rig is currently stacked at a reduced rate. Rig 61 AC electric 2,000 3,200 25,000 Texas EnCana August 2009 Rig 62 AC electric 2,000 3,200 25,000 Texas Devon March 2011 Rig is currently stacked at a reduced rate. Rig 63 AC electric 2,000 3,200 25,000 Texas Available Rig 64 AC electric 2,000 3,200 25,000 Texas Available Rig is currently cold stacked. Rig 65 AC electric 2,000 3,200 25,000 Texas Pioneer November 2009 Rig is currently stacked at a reduced rate. Rig 66 AC electric 2,000 3,200 25,000 Oklahoma PetroQuest December 2009 Rig 67 AC electric 2,000 3,200 25,000 Texas ConocoPhillips January 2010 Rig 68 AC electric 2,000 3,200 25,000 Alaska Pioneer March 2010 Rig is currently stacked at a reduced rate. Rig 76 AC electric 2,000 3,200 25,000 Texas EnCana April 2011 Rig 77 AC electric 2,000 3,200 25,000 Texas EnCana March 2010 Rig 84 AC electric 2,000 3,200 25,000 Texas EnCana June 2011 Rig 85 AC electric 2,000 3,200 25,000 Texas Common Resources October 2010 Rig 86 AC electric 2,000 3,200 25,000 Texas EnCana February 2012 Rig 87 AC electric 2,000 3,200 25,000 TBD Common Resources June Rig is expected to begin operations at the beginning of June 2009. TBD AC electric 2,000 3,200 25,000 TBD EnCana 3 Years Currently in negotiations with EnCana to substitute existing land rigs for this contract. TBD AC electric 2,000 3,200 25,000 TBD EnCana 3 Years Currently in negotiations with EnCana to substitute existing land rigs for this contract. TBD AC electric 2,000 3,200 25,000 TBD EnCana 3 Years Currently in negotiations with EnCana to substitute existing land rigs for this contract. TBD AC electric 2,000 3,200 25,000 TBD EnCana 3 Years Currently in negotiations with EnCana to substitute existing land rigs for this contract. Rigs 9 through 35 were constructed at various dates between 1960 and 1982, utilizing new as well as used equipment, and have since been substantially rebuilt.Rigs 51, 52, 53 and 54 were constructed during 2001-02. Rigs 59 through 66 were completed during 2006, Rigs 67 through 77 during 2007, Rigs 84 and 85 in 2008 and Rig 86 in 2009.All but Rig 29 are equipped with a top-drive drilling system.Day rates range from $16,000 to $26,000. Estimated contract durations reflect either stated drilling periods expected time required for the contracted well or wells.Estimated number of idle days during April 2009 was 306. ROWAN HEREBY ADVISES THAT THE TABLE SET FORTH ABOVE MAY CONTAIN INACCURATE, INCOMPLETE AND/OR INCORRECT INFORMATION AND IS SUBJECT TO CHANGE AT ANY TIME. THE INFORMATION SHOULD NOT BE RELIED UPON FOR ANY PURPOSE, AND ROWAN HEREBY DISCLAIMS ANY LIABILITY RELATING TO THE USE OF THE INFORMATION SET FORTH ABOVE. This report contains forward looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, including, without limitation, statements as to the expectations, beliefs and future expected financial performance of the Company that are based on current expectations and are subject to certain risks, trends and uncertainties that could cause actual results to differ materially from those projected by the Company. Relevant factors have been disclosed in the Company's filiings with the U. S. Securities and Exchange Commission.
